Citation Nr: 1608120	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  03-25 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gouty arthritis of the left knee.

2.  Entitlement to a rating in excess of 50 percent for a depressive disorder. 

3.  Entitlement to a compensable rating for erectile dysfunction (ED). 

4.  Entitlement to an effective date earlier than August 21, 2012, for the grant of service connection for ED.


REPRESENTATION

Appellant represented by: Mark R. Lippman, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to October 1967, and from June 1984 to August 1996.  

The appeal of the initial rating for gouty arthritis of the left knee comes before the Board of Veterans' Appeals (Board) from an Order of the Veterans Claims Court.  The appeal as to that issue originates from an August 2003 rating decision of the RO in Wilmington, Delaware.  The appeal as to the remaining issues comes before the Board from a June 2014 rating decision of the RO in Providence, Rhode Island.  

In November 2006, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is associated with the claims file.

In August 2012, the Board denied higher ratings for gouty arthritis of the left knee and right foot and granted service connection for an acquired psychiatric disorder, diagnosed as a depressive disorder.  The Veteran appealed.  In March 2013, the Court Clerk granted a Joint Motion for Partial Remand (JMR), regarding the left knee only.  The JMR did not contest the Board's decision as to the right foot or the grant of service connection.

In a June 2015 notice of disagreement (NOD), the Veteran asserted that his service-connected disabilities rendered him unemployable.  In November 2015, the RO granted TDIU, effective May 2, 2015, the day after he left his employment.  Accordingly, there remain no matters pertinent to TDIU on appeal as a component of the rating claims.  

The issues of higher ratings for a psychiatric disorder and ED, and an earlier effective date are addressed in the REMAND below and are REMANDED to the Regional Office (RO).


FINDING OF FACT

For the entire period on appeal, left knee gouty arthritis has been manifested by painful motion of the left knee with normal extension and with flexion limited to a noncompensable degree, incapacitating flare-ups occur 3 times per year and non-incapacitating flare-ups occur four or more times per year that can further limit motion; lateral instability, recurrent subluxation, ankylosis, or meniscal pathology have not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for gouty arthritis of the left knee have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5017-5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The current appeal arises from a February 2001 claim of entitlement to service connection for gout of the left knee.  In August 2003, the RO granted service connection and assigned an initial noncompensable rating under DC 5017 effective date November 26, 2001.  During the course of the appeal, in September 2004, the RO increased the rating to 10 percent under DC 5002-5017.  In a November 2015 rating codesheet, the RO, without apparent effect, changed the diagnostic code used to rate the left knee to 5017-5260. 

As noted above, this issue has been the subject of a JMR following the Board's August 2012 decision.  It is now well-settled law that a remand by the Veterans Court is not merely for the purpose of rewriting an opinion so that it will superficially comply with the requirements to provide a comprehensive statement of the reasons or bases for its decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991).  In this case, the JMR addressed only the limited matter of the failure of the medical evidence relied upon by the Board to adequately address the factor in DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) in terms of the failure of examiners to address range-of-motion loss due to pain and any functional loss during flare-ups.  No other deficiencies were noted in the decision.  Accordingly, the discussion here will focus on the deficiencies agreed to by the parties to the JMR.  

DC 5017 specifically pertains to gout.  That code simply directs that the disease will be rated on the basis of limitation of motion of the affected parts, as arthritis, degenerative, except gout which will be rated as rheumatoid arthritis under DC 5002.  DC 5002 distinguishes between active and inactive processes.  With constitutional manifestations associated with active joint involvement, totally incapacitating, a rating of 100 percent is warranted.  With less than the criteria for 100 percent rating, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods, a rating of 60 percent is warranted.  With symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year, a 40 percent rating is warranted.  With one or two exacerbations a year in a well-established diagnosis, a 20 percent rating is warranted.  

Chronic residuals of rheumatoid arthritis in contrast to the active process, are rated under the appropriate diagnostic codes for the specific joints involved.  Where however, the limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.

A note following DC 5002 provides that ratings for the active process of rheumatoid arthritis will not be combined with residual ratings for limitation of motion or ankylosis, and that the higher evaluation should be assigned.  Therefore, the Board must evaluate the Veteran's claims for increased ratings under a rating for an active process and based on chronic residuals in order to determine which method of rating the disability will result in the higher evaluation.  

Under DC 5260, limitation of flexion is assigned a 30 percent rating where flexion is limited to 15 degrees, a 20 percent rating where flexion is limited to 30 degrees, a 10 percent rating where flexion is limited to 45 degrees, and a 0 percent rating where flexion is limited to 60 degrees. Under DC 5261, limitation of extension is assigned a 50 percent rating where extension is limited to 45 degrees, a 40 percent rating where extension is limited to 30 degrees, a 30 percent rating where extension is limited to 20 degrees, a 20 percent rating where extension is limited to 15 degrees, a 10 percent rating where extension is limited to 10 degrees, and a 0 percent rating where extension is limited to 5 degrees. 

The normal range of motion of the knee is from 140 degrees flexion to 0 degrees Extension.  See 38 CF R § 4 71, Plate II.  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under DCs 5260 and 5261.  

Under DC 5257, slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  A claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257 respectively.  To warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261 but must at least meet the criteria for a zero (0) percent rating. 

A VA Outpatient note dated in August 2003 reveals complaint of a painful left knee.  On examination, the left knee was noted to be warm and tender to touch.  There was full range of motion with pain on flexion and extension.  

In a July 2004 VA examination, the Veteran complained of frequent gout flares, approximately once every 3 to 4 months, including the left knee.  The knee locked, particularly when walking up and down stairs.  He reported feeling that he must hold on to a rail when walking on steps, otherwise he would fall.  On examination, there was some tenderness on the lower end of the patella.  There was crepitus to passive movement.  The knee would extend to 0 degrees, but this caused some pain.  The knee would flex to 140 degrees also with pain. 

A January 2006 Emergency Room note reveals complaint of left knee pain for two days.  On examination, there was no swelling, redness, or deformity, but there was minimal knee effusion.  In August 2006, his Primary Care provider noted complains of left knee swelling, but no pain.  There was small left knee effusion, no erythema, no warmth, full range of motion, and bilateral crepitus.  In January 2007, he had full range of motion.  In March 2007, he complained of occasionally stiffness in the early morning that resolved upon ambulation, but no pain.  In April 2007, he had no knee effusion and full range of motion.

The Veteran testified at the November 2006 hearing that he had flare-ups of excruciating pain in the left knee accompanied by swelling and inflammation.  He reported that flare-ups of left knee pain cause limitation of motion.  A July 2007 VA Rheumatology Outpatient note describes polyarticular gouty arthritis as stable.

In an August 2008 VA examination, flexion was reported from 0 to 120 degrees and normal extension, with no objective evidence of pain with active motion, and no objective evidence of pain following repetitive motion.  There was no additional limitation after 3 repetitions of range of motion and no ankylosis.  There was crepitus, but no bumps consistent with Osgood-Schlatter's disease, no mass behind knee, no clicks or snaps, no grinding, no instability, no patellar abnormality, no meniscus abnormality, no abnormal tendons or bursae, and no other knee abnormalities.  

The occupational effect was described as increased absenteeism, as the Veteran had lost 3 weeks over the past year.  During an acute attack, recreation, driving, sports, and traveling would be prevented, there would be a severe effect on chores, shopping, exercise, bathing, and dressing, there would be a mild effect on toileting, and there would be no effect on feeding or grooming; otherwise, there was no effect on activities of daily life.  With respect to these flare ups, he reported that they are severe, occurred every 3 to 4 months, and lasted 3 to 7 days.  Symptoms included pain, stiffness, and inflammation, but no giving way, instability, weakness, incoordination, decreased speed of motion, episodes of dislocation or subluxation, or locking.

In May 2009, the Veteran complained of his knees giving out.  An August 2009 Emergency Room note revealed his complaint of left knee pain.  He reported that while jogging, he tripped and fell, and was experiencing generalized body aches.

In an October 2009 VA examination, the Veteran complained of a left knee flare the prior week, which he managed before the pain became extremely severe by increasing medication.  The last severe episode was several years prior.  Flexion was from 0 to 107 degrees; extension was normal; there was no objective evidence of pain with active motion; and, there was no objective evidence of pain following repetitive motion.  There were no additional limitations after 3 repetitions of range of motion.  There was no deformity, no giving way, no instability, no pain, no stiffness, no weakness, no incoordination, no decreased speed of joint motion, and no other symptoms.  There were no episodes of dislocation or subluxation, no locking, no effusions, and no inflammation.  

The condition was found not to affect the motion of the joint.  Flare ups were moderate in severity and occurred every five to six months with duration of 3 to 7 days, causing functional impairment due to pain.  There were no limitations of standing or walking.  The Veteran's gait was normal.  There was no evidence of abnormal weight bearing, no warmth or tenderness, no bumps consistent with Osgood-Schlatter's disease, no crepitation, no mass behind knee, no clicks or snaps, no grinding, no instability, no patellar abnormality, no meniscus abnormality, no abnormal tendons or bursae, and no other knee abnormalities.  

The October 2009 VA examination report also referenced August 2008 laboratory findings, as well as in April 2007, showing normal uric acid levels, thereby suggesting quiescent gout.  (Laboratory findings from January 2007 and December 2003 did show elevated uric acid, and uric acid was "high normal" in August 2005).  In the summary following the October 2009 examination, the examiner noted that there were "no current symptoms but the nature of gout is that there are symptomatic & asymptomatic periods - he is currently in a symptom free interval."  The examiner also said the left knee disability did not result in any effects on the ability to participate in daily activities 

The Veteran was afforded additional VA examinations addressing the severity of his left knee disability in June and July 2010, at which time he reported that his gout had been "well controlled" with medication.  He reported minor flare-ups that occur every 3 to 4 months that end quickly with ibuprofen but also reported severe flare-ups that occur every 14 months that are severe and debilitating and result in "significant" loss of range of motion and "easy" fatigability.  

It was noted that the condition had improved since onset, that the Veteran had retired from work due to psychiatric problems, and that his gout was "[f]airly well controlled" and resulted in no significant occupational effects and no effects on usual daily activities.  Symptoms in the left knee were described as involving no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, episodes of dislocation or subluxation, locking, effusion, or inflammation.  He stated that there were no effects on motion or flare-ups of joint disease.  

Upon physical examination in June and July 2010, the Veteran had an antalgic gait with no evidence of a loss of a bone or part of a bone.  Crepitation was present but there was no evidence of Osgood-Schlatter's disease, masses behind the knee, clicks or snaps, grinding, or instability.  There were also no abnormalities of the patella, meniscus, tendons, bursae or other any other areas of the left knee.  Motion in the left knee in June 2010 was from full extension to 125 degrees of flexion and motion in the left knee in July 2010 was from full extension to 110 degrees of flexion with no objective evidence of pain.  There were was no objective evidence of pain or additional limitations following repetitive motion, and no ankylosis.  

The summary from the June 2010 VA examination was that the Veteran had "[f]airly well controlled polyarticular tophaceous gout having affected B/L knees, B/L great toes, L hand 4th pip and R olecranon bursa."  The examiner noted that there were no significant occupational effects due to this condition and that the condition resulted in no effects on usual daily activities.  The summary from the July 2010 examination was that the gouty arthritis was quiescent on medications and did not result in any effects on the ability to participate in daily activities.  The examiner also noted that X-rays showed evidence of degenerative joint disease but not gouty arthritis and that he had not had any arthralgias or acute arthritic episodes in approximately two years.  

As to whether gout involved any areas of the body other than the left knee or right hand, the examiner noted that gout had affected both 1st metatarsal phalangeal foot joints and the right elbow; however, she stated that with respect to December 2006 rheumatology findings of mild tenderness in the left first metatarsophalangeal joint and swelling of both olecranon bursae, "[t]hese findings are not present on the current examination."

A September 2010 Home Telehealth note reveals complaint of gout left knee for 2 weeks.  A June 2011 VA outpatient treatment report noted that gout was quiescent.  A July 2011 VA outpatient treatment report showed he reported that his symptoms of gout had resolved.  

An April 2014 VA examination revealed full range of motion but report of limited range of motion and pain during flare-ups.  The Veteran noted 4 or more non-incapacitating exacerbations per year which are manifested by swelling, and 3 incapacitating episodes in the last year lasting 3 to 5 days, where the left knee became very painful and range of motion was severely limited.  Flexion of the left knee was to 125 degrees with no objective evidence of pain.  There was no limitation of extension or painful motion.  After repetitions, range of motion was unchanged.  There was no additional limitation of range of motion following repetitions.  Functional loss consists of pain on movement, swelling, disturbance of locomotion, interference with sitting, standing, and weight bearing.  Strength was full (5/5) on flexion and extension.  

The Veteran reported pain on use which affected him by limiting range of motion and pain on use.  There was full range of motion, but he reported a history of flare ups which could be associated with stress or after eating certain foods (e.g. alcohol).  The examiner was unable to provide range of motion during flares as the Veteran was not currently having a flare.  Tests of anterior, posterior, and medial-lateral stability were normal.  There was no subluxation, there were no shin splints, and there was no history of meniscal condition or surgery.  The examiner found no lateral instability or subluxation of the left knee.  

The Veteran reported that the knee locked up approximately 3 to 4 times per year when he suffered a severe flare.  There were no totally incapacitating constitutional manifestation and no other physical findings.  He had lost approximately 3 to 5 days of work due to pain (especially knee pain) over the last year.  He had not lost weight and did not have anemia due to the condition. 

After a review of all of the evidence, the Board finds that, while there have been conflicting findings regarding whether there was an active disease process, in light of the combined 40 percent rating for gout residuals affecting the knees and left foot, in addition to the bilateral factor, a rating on the basis of an active disease process would not be advantageous to the Veteran.  The rating for an active disease process would supplant the ratings for residuals.  In order to provide a rating in excess of the combined rating currently assigned, the evidence would have to show weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods (60 percent criteria).  

Here, there is no weight loss or anemia, no evidence of severe impairment of health, and the Veteran has most recently reported 3 incapacitating episodes in the last year lasting 3 to 5 five days.  Based on these findings, the criteria for a 60 percent rating under DC 5002 are not met.  Moreover, as none of the symptoms for a 100 percent rating are met, it cannot be said that his symptoms more nearly approximate the 60 percent rating than the 40 percent rating.

As to whether it would be appropriate to assign an increased rating on the basis of chronic residuals of rheumatoid arthritis, in particular limited motion, the clinical evidence shows that motion in the left knee did not at any time during the appeal period approximate the loss of flexion or extension to warrant an increased rating under DCs 5260 or 5261.  More specifically, extension was full at each VA examination, thereby precluding increased compensation under DC 5261 as a rating in excess of 10 percent under this diagnostic code requires extension to be limited to 15 degrees.  Flexion was to, at worst, 107 degrees in the left knee, and as a rating in excess of 10 percent under DC 5260 requires flexion to be limited to 30 degrees, a rating in excess of 10 percent cannot be assigned for the service connected left knee disability under DC 5260.  

The Board acknowledges the concern of the parties to the JMR regarding the finding of the June 2010 VA examiner that there were "[s]evere flares (every 12-14 months)," and when flares occur, he has significant difficulty using the affected joint, and tries to stay off his feet.  He also has significant loss of range of motion and easy fatigability with flares of affected joint.  

The Board observes that the word "significant" suggests a measurable or noticeable amount or degree; however, it does not suggest or imply any specific amount or degree.  While the word implies an amount or effect that is noticeable, this fact is acknowledged by the Board and is established in the record by the assignment of a 10 percent rating.  The term "severe" also does not suggest any specific degree of motion loss.  Even considering that both flexion and extension may be limited to greater degrees during flare-ups, in light of the reported number of flares per year, and their reported duration, the Board finds that the criteria for a 20 percent rating for limited flexion, and/or for a compensable rating for limited extension, are not more nearly approximated than are the currently assigned ratings.  

Additionally, no lateral instability in the left knee was shown by the clinical evidence set forth above, and there is otherwise no evidence that moderate recurrent subluxation or lateral instability accompanies the service connected left knee disability so as to warrant a rating in excess of 10 percent for the right knee under DC 5257 at any of the time on appeal.  The April 2014 examiner specifically addressed this question, conducted tests of anterior, posterior, and medial-lateral stability, concluded that each was normal, and that there was no lateral instability or subluxation of the left knee.  

As the medical records show no findings of ankylosis in the knee, a rating in excess of 10 percent cannot be assigned under DC 5256.  Ankylosis is defined as "immobility and consolidation of a joint due to disease injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, 86.  Further, there is no malunion or nonunion of the tibia or fibula, thereby precluding increased compensation under DC 5262.  

While the Veteran noted episodes of locking during flares, the criteria for a rating under DC 5258 are not met.  Notably, the criteria specify a dislocated semilunar cartilage, yet the evidence does not show dislocated cartilage or meniscal pathology.  Moreover, his description of locking 3 to 4 times per year during flares does not approximate "frequent episodes of locking, pain, and effusion into the joint" as required for a rating under DC 5258.  Next, a 10 percent rating under DC 5259 is not appropriate as there is no history of removal of semilunar cartilage.    

In sum, the preponderance of the evidence is against any higher or separate rating for the left knee gouty arthritis.  As such, the benefit sought on appeal is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Next, the Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected left knee gouty arthritis is manifested by signs and symptoms such as pain, stiffness, locking, fatigability, and lack of endurance, which are subject to flare-ups, and which impair his ability to stand, walk, and climb, which require use of medication, and which are at times incapacitating.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide ratings on the basis of limitation of motion.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about his disability because the rating criteria reasonably describe his symptomatology.
 
The Board notes that the Veteran has presented no specific argument regarding the collective and combined effect of all service connected disabilities, and has not asserted that this effect renders the schedular criteria for rating the left knee disability inadequate.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  Accordingly, consistent with the reasoning presented above, the Board finds that referral for extraschedular consideration is not warranted under the circumstances of this case.  

Finally, the Veteran does not assert that there has been any deficiency in the notice provided to him in January 2006, March 2006, and October 2007 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports.  The RO made an inquiry with the Social Security Administration which responded that he was in receipt of benefits since 2013 but they were not due to disability.  The RO has also obtained a thorough medical examination regarding the claim, and he has made no specific allegations as to the inadequacy of the June 2014 examination or any opinion or finding expressed therein.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining a VA examination of the Veteran's gouty arthritis of the left knee.  The VA examination included range of motion testing which identified objective evidence of pain and the specific excursions of motion limited by pain, addressed locking, addressed whether there was incoordination, weakened movement, and excess fatigability on use, and included an assessment of the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost.  The examination also included an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and provided an assessment of the functional impairment on repeated use, and an opinion concerning the presence of lateral instability or subluxation of the left knee.  

While the June 2014 VA examiner was unable to estimate the degree of additional impairment of motion during flare ups, the Board finds that the examiner's explanation was reasonable and that the information provided by the examiner is adequate to rate the disability.  

The Veterans Court has held that where there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active rather than an inactive phase.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994.  However, this duty is not unlimited, and the practicality of scheduling such examinations must be considered.  See Voerth v. West, 13 Vet. App. 117, 123 (1999) (indicating that "the practical aspects of scheduling a medical examination within [a] short period" are relevant in determining whether an examination must be conducted during an active phase, and that a condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).  

In Ardison, the appellant's worsened condition would last weeks or months while here the Veteran's worsened condition would last a few days.  Despite attempts at providing an examination during a flare, this has not yet been achieved, and the current case is more similar to the facts in Voerth than in Ardison.  As the matter was specifically addressed by the examiner, and as an adequate explanation was provided, there has been substantial compliance with this instruction.  

Further, when conducting a hearing, a VA hearing officer, which has been found to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  He has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist.  


ORDER

A rating in excess of 10 percent for gouty arthritis of the left knee is denied.


REMAND

In June 2014, the RO granted service connection for ED and assigned an initial noncompensable rating under DC 7599-7522, effective August 21, 2012.  The RO also denied a rating in excess of 50 percent for a psychiatric disability.  In a June 2015 notice of disagreement (NOD), the Veteran disagreed with the rating and effective date assigned for ED and disagreed with the denial of an increased rating for the psychiatric disability.  

Where an NOD is filed, but a statement of the case (SOC) has not been issued, the Board must remand the claim to the Agency of Original Jurisdiction to direct that an SOC be issued.  See 38 C.F.R. §19.9(c)(2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Although the Veteran also indicated that he was disagreeing with the effective date assigned for the psychiatric disorder, this is not cognizable as an NOD as no effective date was assigned in the June 2014 rating decision.  An NOD must pertain to a determination actually made in the rating decision in question.  The NOD is not timely with respect to the August 2013 decision which assigned the 50 percent rating for the psychiatric disorder with an effective date of December 5, 2012.  An interpretation of this document as a claim for an earlier effective date for either the 50 percent rating or the grant of service connection would necessarily be a free-standing claim for an earlier effective date, which is not a valid claim under VA law.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v .Nicholson, 20 Vet. App. 296 (2006).

Accordingly, the case is REMANDED for the following action:

Issue an SOC pertaining to the issues of (1) entitlement to a rating in excess of 50 percent for a depressive disorder; (2) entitlement to a compensable for ED; and (3) entitlement to an effective date earlier than August 21, 2012, for the grant of service connection for ED.  Provide the Veteran with appropriate notice of his appellate rights.

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal (completed and signed VA Form 9 or equivalent) must be filed after receiving the SOC.  38 C.F.R. § 20.202 (2015).  

If, and only if, the Veteran perfects the appeal to any issues, those issues must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


